Adams, C. J.
— The original count set out separate acts of the defendant, upon each of which, upon the plaintiff’s theory, he was entitled to recover, even if he failed to recover for the other acts. The acts were set out, therefore, as separate causes of action, and the court did not, we think, err in sustaining the motion to divide. This motion it was the duty of the court to enforce. When, therefore, the plaintiff filed a substitute, without attempting to comply with the order to divide, the court, we think,. properly struck out the substitute. This was necessary by way of enforcement of its order to divide.
Aeeiemed.